AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                  Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November I, 1987)


                        Rogelio Meza-Hernandez                              Case Number: 3:18-mj-23162-JLB

                                                                            Danielle Renee Peay
                                                                            Defendant ·s Atror-·';':~··~·-·~·---·-;-·~·-·
                                                                                                           ·- d,, . , >_:-;,
                                                                                                             (
                                                                                                                                                 · ·-
                                                                                                             ~



REGISTRATION NO. 81613298                                                                                        f'~.,Ji'.,"1
                                                                                                            ""

                                                                                                   r·-·--------·~·---
                                                                                                                                »':._"Ji

                                                                                                                                           ...
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                                                                                   I     DEC 14 2018
                                          ----=.------------+----~~~====---li---+--

 D was found guilty to count( s)
       after a plea of not guilty.                                                       ---- ........ __ ---~.~.1-~)TY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
                                                                         ~-------------------

 0 Count(s)                                                                  dismissed on the motion of the United States.
                   ~----------------~



                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZI   Assessment: $10 WAIVED           IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                   charged in case _ _ __

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, December 14, 2018
                                                                          Date of Imposition of Sentence



                                                                               ORABLE JILL L. BURKHARDT
                                                                             ITED STATES MAGISTRATE JUDGE



                                                                                                                         3: 18-mj-23162-JLB
